     Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 1 of 19 PageID #:1910




                      IN THE UNITED STATES DISTRIC COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


JOSE JUAN MAYSONET, JR.                        )
                                               )
                     Plaintiff,                )     Case No. 18-CV-2342
                                               )
v.                                             )     Honorable Mary M. Rowland
                                               )
REYNALDO GUEVARA, ET. AL.                      )
                                               )
                     Defendants.               )


 PLAINTIFFS’ MOTION TO COMPEL THE CITY’S PRODUCTION OF AREA FIVE
               HOMICIDE FILES FROM 1987 THROUGH 1995
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 2 of 19 PageID #:1911




                                                       TABLE OF CONTENTS

TABLE OF CONTENTS......................................................................................................................                  i

TABLE OF AUTHORITIES................................................................................................................                     ii

INTRODUCTION.................................................................................................................................            1

BACKGROUND....................................................................................................................................           2

     A. The Shootings of Torrence and Kevin Wiley (“the Wiley Brothers”)...............................                                                  3

     B. Indiscriminate Arrests of Latin King Members Efrain Cruz and Francisco
        Veras That Resulted in Alleged Identifications Never Disclosed to the Defense...........                                                         3

     C. Plaintiff’s Arrest on an Unrelated Matter on July 15, 1990 and Alleged Oral
        Statements Allegedly Memorialized in GPRS But Never Produced to the
        Criminal Justice System..............................................................................................................            5

     D. Plaintiff’s Arrest for the Wiley Brother’s Murders................................................................                               7

     E. Monell Discovery Requests.........................................................................................................               7

 ARGUMENT

           I. Area Five Homicide Files Are Relevant to Multiple Monell Theories Raised
              in Plaintiff’s Complaint, and the City Is Not Unduly Burdened By Producing
              Files Between 1987 and 1995 Where It Has Already Been Ordered to Produce
              a Majority of those Homicide Files (1989-1995) in other cases.....................................                                         8

                 A. The Scope of Monell Discovery Is Often Broad Given the Onerous Burden
                    of Proof..........................................................................................................................   9

                 B. The Requested Area Five Homicide Files Are Relevant to Multiple Monell
                    Theories and Proportional to the Needs of the Case..............................................                                     10

                       1. Suppression of Evidence.........................................................................................               11

                 C. Manipulation/Coercion of Witnesses and Fabrication of Evidence....................                                                   13

                 D. Coerced Confession............................................................................................................       15

  CONCLUSION....................................................................................................................................         16




                                                                             i
    Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 3 of 19 PageID #:1912




                                                       TABLE OF AUTHORITIES

CASES
Awalt v. Marketti, No. 11 C 6142, 2012 U.S. Dist. LEXIS 49182 (N.D. Ill. Apr. 9, 2012) ................... 10

Bouto v. Guevara, et al., 19 CV 2441 (N.D. Ill.) (Cox, J.) ...................................................................... 8, 9, 10

City of Canton v. Harris, 489 U.S. 378 (1989) ....................................................................................................9

Deleon v. Guevara, et. al., 18-cv-01028 ............................................................................................................. 15

Dixon v. County of Cook, 819 F. 3d 343 (7th Cir. 2016) .................................................................................9

Elrod v. City of Chicago,; Medina v. City of Chicago, 100 F. Supp. 2d 893 (N.D. Ill. 2000) .......................... 10

Fields v. City of Chicago, No. 10 CV 1168 (N.D. Ill.) ........................................................................... 9, 10, 12

Gomez v. Guevara, et al., 18 CV 3335 (N.D. Ill.) (Kocoras, J.) ................................................................ 8, 10

Montanez, v. Guevara, et al, 2017-cv-04560 ..................................................................................................... 14

Padilla v. City of Chi., No. 06 C 5462, 2011 U.S. Dist. LEXIS 92476 (N.D. Ill. Aug 18, 2011) ............ 10

Palmer v. Marion County, 327 F. d 588 (7th Cir. 2003).................................................................................. 10

People v. Selma Butler, 95-CR-33909 ................................................................................................................ 15

Pittman ex rel. Hamilton v. County of Madison, 746 F. 3d 766 (7th Cir. 2014).............................................. 10

Reyes, et ano. v. Guevara, et al., 18 CV 1028l 18 CV 2312 (N.D. Ill.) (Seeger & Harjani, JJ.).... 8, 9, 10, 12

Rivera v. Guevara, et al., 12 CV 4428 (N.D. Ill) ............................................................................. 9, 10, 12, 15

Ruiz-Cortez v. City of Chicago, 931 F. 3d 592 (7th Cir. 2019) ..........................................................................9

Serrano v. Guevara, et al, 2017-cv-02869.......................................................................................................... 14

Sierra v. Guevara, et al., 18 CV 3029 (N.D. Ill.) (Lee & Weisman, JJ.) ............................................... 8, 9, 10

RULES
Fed. R. Civ. P. 26 ............................................................................................................................................. 11

Fed. R. Civ. P. 72 ......................................................................................................................................... 8, 10




                                                                                ii
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 4 of 19 PageID #:1913




        Plaintiff, Jose Juan Maysonet, Jr., by and through his attorneys Jennifer Bonjean, Ashley

Cohen and Steven Greenberg, respectfully file this motion to compel the City of Chicago to produce

Area Five Homicide Files from 1987 through 1995.

                                         INTRODUCTION

        Plaintiff, Jose Juan Maysonet, Jr., was wrongly convicted and sentenced to natural life in

prison for the 1990 murders of Torrence and Kevin Wiley – crimes he did not commit. On

November 15, 2017, the State of Illinois dismissed the charges against Plaintiff after all of the

defendant officers in this case represented through their counsel that they would invoke their Fifth

Amendment right to remain silent if called to testify at any retrial. Plaintiff was released after 27

years of wrongful incarceration. Plaintiff’s Petition for a Certificate of Innocence is currently

pending in the Circuit Court of Cook County.

        Plaintiff is among dozens of men who have suffered the same fate in cases investigated by

the Chicago Police Department, including 20 men who have recently been exonerated after being

framed by Defendant Reynaldo Guevara and his Area Five colleagues. Collectively, these men lost

two centuries of their lives.

        Ignoring the astounding number of exonerations of young men from the same community,

arrested and prosecuted by the same crew of Area Five detectives, the City attempts to minimize the

clear pattern that has emerged. The City denies even the possibility that these wrongful convictions

had anything to do with the wide-spread practices of the department. The evidence tells a different

story. Indeed, evidence developed in these proceedings and numerous other criminal and civil

litigations shows that these Area Five wrongful convictions are not isolated incidences of misfortune

– or even the acts of a single rouge officer. Rather, the policies and practices of the Chicago police

department are the moving force behind the Chicago police department’s coordinated effort to

frame Hispanic men in the Humboldt Park community in the 1990s.



                                                    1
    Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 5 of 19 PageID #:1914




        Having failed to successfully prevent discovery altogether into the practices of the

department that led to Plaintiff’s wrongful conviction and the wrongful convictions of dozens of

similarly situated men, the City now resists producing discovery relevant to Plaintiff’s Monell claims,

namely Area Five homicide files – most of which have already been ordered to be produced in other

pending Guevara cases. As set out in detail below, Plaintiff’s request for Area Five homicide files

between 1987 and 1995 is relevant to a number of theories of municipal liability and will not cause

the City any undue burden since the City has already been ordered to produce Area Five homicide

files between the years 1989 through 1998 in other Area Five/Guevara cases currently pending in

this District. Accordingly, Plaintiff respectfully moves to compel this Court to order the City to

produce all Area Five Homicide files for the time period beginning in 1987 and through 1995.1

                                           BACKGROUND

        In 1990, Plaintiff was 19 years old and a member of the Latin Kings street gang. He first met

gang crimes officers Defendant Guevara, and now-incarcerated, officer Joseph Miedzianowki in the

late 1980s when Guevara and Miedzianowski2 together raided Plaintiff’s home looking for narcotics.

(Dkt. No. 136 at ¶27). The raid did not unearth any drugs but Guevara told Plaintiff at that time that




1
 During a meet and confer conference, the City argued that no homicide files could possibly be
relevant for any period of time that post-dated the investigation that led to Plaintiff’s arrest in 1990.
Plaintiff disagrees to the extent that many of the Constitutional violations raised in this case (and in
most wrongful conviction cases – i.e. Brady claims, Due Process fabrication of evidence claims, and
even coerced confession claims) do not even become constitutional claims until the evidence is
introduced at trial. Since Plaintiff was not tried and convicted until 1995, the City’s homicide files for
a period of time that preceded the investigation and charging of Plaintiff (1987-1990) through the date
on which Plaintiff was convicted is the relevant time period.
2
  As set forth in the parties’ Status Report filed on February 18, 2021, Plaintiff reserved the right and
intends to file a motion to compel materials from the City related to internal investigations and a
lawsuit involving Joseph Miedzianowski. Plaintiff will file that motion upon completion of his
deposition scheduled to occur on April 16, 2021 . Plaintiff believes that this Court’s decision on the
motion will benefit from sworn testimony of Plaintiff rather than relying solely on the allegations
contained in his Complaint.

                                                    2
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 6 of 19 PageID #:1915




they knew Plaintiff was selling narcotics and that there was a “price” to pay for selling drugs in the

neighborhood. Id. Plaintiff eventually entered into an arrangement where he paid Guevara so-called

protection money so that Plaintiff could deal drugs without police interference. (Id. at ¶32).

        Plaintiff stopped making protection payments to Guevara in late 1989 after they had a

dispute over a case involving Plaintiff’s friend Santiago Sanchez (also a Latin King) who Plaintiff

believed had been unjustly charged with a case by Area Five detectives. (Id. at ¶ 33). Sanchez

committed suicide on May 21, 1990, and Plaintiff vowed not to “work” with Guevara any longer.

(Id. at ¶ 36). After Plaintiff stopped making payments to Guevara, the two men had a heated

argument during which Guevara vowed to “hook up” Plaintiff, that is, falsely charge Plaintiff with a

serious crime that would result in a lengthy prison sentence. (Id. at ¶¶ 33-34, 36).

        A.      The Shootings of Torrence and Kevin Wiley (“the Wiley Brothers”)

        On May 25, 1990, Torrence and Kevin Wiley, two African-American men, were shot down

on North Avenue shortly after midnight. (Id. at ¶ 38). The men were in their mid-20s with no known

ties to gang and/or narcotics activity despite the fact that the location of the shooting was allegedly

Latin King territory. Id. There were no eyewitnesses to the shooting, but two women who lived on

the block heard an argument between two Black males just before the shooting. (Id. at ¶ 39). The

argument did not appear to be related to drug or gang activity, and the voices were speaking in

English - not Spanish nor English with a Puerto Rican accent. Id.

        At the time of shooting shortly after midnight, Plaintiff was at home mourning the death of

his friend Santiago Sanchez who was buried that morning on May 25, 1990. (Id. at ¶ 46). Indeed,

Sanchez’s death was a memorable moment for the community and particularly those associated with

the Latin Kings.

        B.      Indiscriminate Arrests of Latin King Members Efrain Cruz and Francisco
                Veras that Resulted in Alleged Identifications Were Never Disclosed to the
                Defense.



                                                    3
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 7 of 19 PageID #:1916




        Because the shooting occurred in so-called Latin King territory, Area Five detectives began

arbitrarily arresting Latin Kings with an eye toward framing one or more of them, notwithstanding

that no evidence suggested that the shooting was gang-motivated apart from it having occurred on a

block with gang activity (like nearly every block in Humboldt Park in the 1990s). (Id. at ¶¶ 40-41).

Two Latin King members, Francisco Veras and Efrain Cruz were arrested by detective Guevara and

another Area Five detective; they were transported to Area Five and placed in interrogation rooms.

(Id. at ¶¶ 42-43; Ex. A – Efrain Cruz Affidavit; Ex. B – Francisco Veras Affidavit). Both men were

placed in a line-up with four other Hispanic men. (Ex. A at ¶19; Ex. B at ¶15). Both men were asked

to step forward at different times which prompted a knock on the viewing window. (Ex. A at ¶¶ 21-

22; Ex. B at ¶16) The men interpreted the knock to mean they had been identified. Id.

        While detained at Area Five, Veras and Cruz were questioned by Defendant Guevara and

other detectives. (Ex. A at ¶ 14; Ex. B at ¶ 14). The detectives showed the men photos of the scene

and began feeding Veras and Cruz a story about how the shooting happened. (Ex. A at ¶ 15; Ex. B

at ¶ 19). Guevara told Veras that they had witnesses to the shooting who said that Veras was the

shooter, Efrain was the look-out and that Jeffrey Watts was the get-away driver. (Ex. B at ¶ 20.)

Consistent with the practice and tactics employed by Chicago police detectives, Guevara told Veras

that if he made a statement against Cruz and identified him as a shooter and that he should do it

before Cruz agreed to make a statement and identify Veras as the shooter. (Ex. B at ¶ 21.)

        Detective Guevara and his Area Five detectives employed the same tactics with Cruz. They

showed Cruz photos of the deceased and the crime scene, and then Guevara and his partner told

Cruz that they were going to charge him, Veras (a.k.a “Cisco”) and “Black Jeffrey” (Jeffrey Watts)

and “Fro.” (Ex. A at ¶ 16) Cruz was again told that witnesses had identified him and that his best

option was to sign a statement to minimize his own culpability. (Id. at ¶ 16). Cruz recalls that a

woman, who he believed was a state’s attorney, came into the interrogation room and told Cruz that



                                                   4
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 8 of 19 PageID #:1917




she was going to charge him and asked if he wanted to make a statement. (Id. at ¶¶ 25-26). Cruz

declared his innocence. (Id. at ¶ 27).

        While in custody, Cruz and Veras realized that they had an air-tight alibi for the time of the

shooting. (Dkt. 136 at ¶ 44) Cruz and Veras were both arrested and detained at the 14th District on

the evening of May 24, 1990 during a sweep that CPD on North Avenue. (Ex. A at ¶ 9; Ex. B at ¶

8). They were not released until the following morning, long after the murders. (Ex. B at ¶ 12). It

was not unusual to conduct sweeps of gang members from time to time where they were arrested

for petty offenses like mob action or disorderly conduct. (Ex. B at ¶ 9) After disclosing the alibi to

the detectives, Veras and Cruz were promptly released from custody. (Dkt. 136 at ¶ 46).

        The investigative file is devoid of any supplemental reports, line-up reports or general

progress reports (“GPRS”) reflecting that Cruz and Veras were ever detained, questioned, or placed

in any line-ups in connection with the Wiley brothers’ murder investigation. All of the Defendants,

with the exception of Defendant Halvorsen, have been deposed in this case and no Defendant can

explain why there are no reports memorializing the investigative actions taken with Cruz and Veras.

For his part, Defendant Guevara exercised his Fifth Amendment right to remain silent in response

to all questions about whether he withheld information from the State and Plaintiff’s criminal

attorney about the identifications of Vera and Cruz. Defendant Halvorsen is now deceased but

when he was questioned about this incident under oath, he also invoked his Fifth Amendment right

to remain silent.

        C.      Plaintiff’s Arrest on an Unrelated Matter on July 15, 1990 and Alleged Oral
                Statements Allegedly Memorialized in GPRS But Never Produced to the
                Criminal Justice System

        On July 15, 1990, Plaintiff was arrested by Defendant Paulnitsky in connection with a drive-

by shooting and brought to Area Five where he was interrogated by Defendant Mingey. (Dkt. 136 at

¶47). He was later charged with attempted murder in connection with the July 15, 1990 incident. (Id.



                                                   5
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 9 of 19 PageID #:1918




at ¶ 49). Because Plaintiff was a Spanish-speaker, Defendant Montilla, a property crimes detective,

served as an interpreter for the interview. (Id. at ¶ 49). Mingey questioned Plaintiff about the Wiley

brothers’ murders and whether he had any involvement. Id. Plaintiff denied any involvement and

provided an alibi for his whereabouts during the early morning hours of May 25, 1990 – namely he

was at home mourning the death of his good friend whose visitation he had attended the night

before and whose funeral was the morning of May 25, 1990. Id.

        In contrast, Defendant Mingey reported (in a report that was prepared a month later) that

Plaintiff admitted to having knowledge of the murders and that on the night of the murders, three

Latin Kings came to his house to get a .9mm pistol. No general progress reports corroborate

Mingey’s claim that Plaintiff admitted to providing the weapon for the murders. Indeed, the first

time Plaintiff’s allegedly inculpatory statement is memorialized anywhere is in the closed/open

report authored by Defendant Halvorsen a month later after Plaintiff’s arrest for the Wiley Brother’s

murders. Defendant Mingey insists that he would have prepared a GPR or some type of report

memorializing his conversation with Plaintiff. The record reflects that no GPRs were ever produced

to the Cook County State’s Attorney.

        Similarly, Defendant Mingey questioned Plaintiff on August 1, 1990 at the Cook County Jail

along with interpreter Defendant Montilla. (Id. at ¶ 53). Plaintiff denied any involvement in the

crime and told the Defendants to call his attorney. (Id. at ¶54).

        In contrast, Mingey claims that Maysonet confessed his involvement in the crime. However,

no GPRs have been produced that corroborate that Plaintiff admitted his involvement in the double

murder. Mingey contends that he would have prepared the GPRs or directed someone else to do so

and those GPRs would be placed in the investigative file. No GPRS related to Mingey and Montilla’s

interviews with Maysonet on July 15, 1990 and August 1, 1990 are in the Cook County State’s




                                                    6
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 10 of 19 PageID #:1919




Attorney file and no prosecutor, lawyer, or any other police officer recalls ever seeing such GPRs.

(Id. at ¶ 89).

         D.      Plaintiff’s Arrest for the Wiley Brothers’ Murders

         Plaintiff was released on bail August 16, 1990 in connection with the attempted murder

charges. (Id. at ¶55). Plaintiff was arrested for the Wiley brothers’ murders on August 22, 1990,

despite the fact that no witness implicated him in the crime and no physical evidence connected him

to the crime. (Îd. At. ¶ 59). Once at Area Five, Plaintiff was physically abused and threatened for

nearly 24 hours by Defendant Guevara in order to force him to make a statement incriminating

himself in the murders of two men he did not know, had never met, and had never seen. (Id. at ¶91).

After 20 hours in custody, Plaintiff agreed to give a court-reported statement that was transcribed in

English even though Plaintiff spoke Spanish. (Id. at ¶ 74).

         Defendant Montilla also obtained a handwritten statement from Plaintiff’s live-in girlfriend

at the time, Rosa Bello, who claimed that she had seen Plaintiff and the three co-defendants retrieve

a gun from their apartment shortly before the shooting. (Id. at ¶ 83.) Bello did not testify at

Plaintiff’s trial and later admitted that detectives threatened to “take her kids away” if she did not

cooperate and sign the statement. (Id. at ¶ 86)

         Plaintiff was convicted for the Wiley brothers’ murders, based entirely on his alleged oral

statements and court-reported confession. (Id. at ¶ 101) No eyewitnesses to the crime were ever

identified by name in the police reports and no physical evidence corroborated Plaintiff’s alleged

admissions or purported involvement in the crime. ((Id. at ¶ 5)

         E.      Monell Discovery Requests

         In Plaintiff’s Fourth Request to Produce, Plaintiff requested, inter alia, all homicide files for

the Chicago police department between the years 1983 and 2000. The City objected on the grounds

that the request was overly broad, unduly burdensome, not proportional to the needs of the case,



                                                      7
    Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 11 of 19 PageID #:1920




and was irrelevant, in any event. (Exhibit C) Taking the City’s burdensome arguments to heart,

Plaintiff attempted to reach a compromise on the homicide files request, narrowing that request to a

five year period that largely covered the span of time for which the City was already ordered to

produce Area Five files in other cases. The City refused to compromise. Plaintiff now seek this

Court to compel the City to produce Area Five homicide files for the years of 1987 through 1995. In

other words, Plaintiff seeks an order compelling the City to produce the same Area Five homicide

files that have been ordered in other cases in addition to files from 1987 and 1988.

                                               ARGUMENT

        I. Area Five Homicide Files Are Relevant to Multiple Monell Theories Raised in
           Plaintiff’s Complaint, and the City Is Not Unduly Burdened By Producing Files
           Between 1987 and 1995 Where It Has Already Been Ordered to Produce a Majority
           of those Homicide Files (1989-1995) in other cases.

        At the outset, Monell discovery is already underway in four other Area Five cases involving

largely the same players and theories of municipal liability as alleged in this case. See, e.g., Reyes, et ano.

v. Guevara, et al., 18 CV 1028l 18 CV 2312 (N.D. Ill.) (Seeger & Harjani, JJ.); Sierra v. Guevara, et al., 18

CV 3029 (N.D. Ill.) (Lee & Weisman, JJ.); Bouto v. Guevara, et al., 19 CV 2441 (N.D. Ill.) (Cox, J.) and

Gomez v. Guevara, et al., 18 CV 3335 (N.D. Ill.) (Kocoras, J.) The City has already been ordered to

produce Area Five Homicide files for the following cases: (Ex. D - Reyes – 1995 through 1998);3 (Ex.

G - Sierra – 1991 through 1995); (Ex. F - Bouto – 1989 through 1993).4 The Court has not yet ruled

on the scope of discovery in Gomez.



3
  The City lodged a Rule 72 objection to Magistrate Judge’s Harjani’s Order on the production of
Homicide files. District Court Judge Seeger overruled the City’s objections and affirmed Magistrate
Judge Harjani’s decision ordering the production f Area 5 homicide files from the years 1995
through 1998. (Ex. D - Judge Harjani’s Decision; Ex. E - Judge Seeger’s decision)
4
 The City has lodged a Rule 72 Objection to Magistrate Judge Cox’s decision ordering the City to
produce Area Five homicide files between 1989 and 1993 that is currently pending before District
Court Judge Kness. (Ex. F)



                                                       8
    Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 12 of 19 PageID #:1921




        Plaintiff Maysonet now seeks an order compelling the City to produce Homicide files from

1987 through 1995,5 only two years in addition to what the City must already produce in other cases.

Despite the central relevance of these homicide files, the City persists in its objection to produce

Area Five homicide files for any span of time. This position is unreasonable where numerous cases

are currently pending in this court in which the plaintiffs have credibly alleged that Detective

Guevara and his co-conspirators at Area Five framed innocent people using a variety of techniques

and tactics condoned by the City, and courts have routinely ordered the City to produce Area Five

homicide files. Reyes, Sierra, Bouto, supra. Furthermore, in two recent cases, the exact type of evidence

that Plaintiff seeks here has resulted in federal jury verdicts that the City’s policies and customs

caused the violations of citizens’ constitutional rights. Rivera v. Guevara, et al., 12 CV 4428 (N.D. Ill);

Fields v. City of Chicago, No. 10 CV 1168 (N.D. Ill.) The Seventh Circuit recently affirmed the jury’s

Monell verdict in Fields, holding that the district court’s restrictive limitation on Monell discovery early

in the case justified a new trial on the Monell claims, and concluding that Monell discovery identical to

the type Plaintiff seeks here supported the jury’s finding of municipal liability.

        A.      The Scope of Monell Discovery Is Often Broad Given the Onerous Burden of
                Proof.

        Under Monell, a municipality cannot be held vicariously liable under section 1983. Ruiz-Cortez

v. City of Chicago, 931 F. 3d 592, 598 (7th Cir. 2019). To hold the City liable, Plaintiff must show that

its “official policy, widespread custom, or action by an official with policy-making authority was the

‘moving force’ behind his constitutional injury.” Dixon v. County of Cook, 819 F. 3d 343, 348 (7th Cir.

2016) quoting City of Canton v. Harris, 489 U.S. 378, 379 (1989). This evidentiary burden is especially

severe in a case like this one, where Plaintiff must rely in part on evidence of a widespread custom to



5
  According to CPD Annual Reports, 224 homicides occurred in Area Five in 1987 and 1988. Thus,
the City is being asked to produce a relatively modest number of homicide files in addition to those
files already ordered to be produced between the years 1989-1995.

                                                     9
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 13 of 19 PageID #:1922




establish municipal liability. See Palmer v. Marion County, 327 F. d 588, 596 (7th Cir. 2003) (“[P]roof of

isolated acts of misconduct will not suffice; a series of violations must be presented to lay the

premise of deliberate indifference.”); see also Pittman ex rel. Hamilton v. County of Madison, 746 F. 3d

766, 780 (7th Cir. 2014) (holding that three suicides in a county jail did not constitute sufficient

evidence of a widespread custom of failing to prevent suicides).

        In light of this heavy burden, Monell discovery is routinely more complex, time-consuming,

and costly than discovery against individuals. See, e.g., Elrod v. City of Chicago,; Medina v. City of Chicago,

100 F. Supp. 2d 893, 895 (N.D. Ill. 2000). Quite often it involves the production of many files and

documents relevant to establishing widespread customs. See, e.g., Awalt v. Marketti, No. 11 C 6142,

2012 U.S. Dist. LEXIS 49182 (N.D. Ill. Apr. 9, 2012) (ordering the production of voluminous

medical files because plaintiff’s Monell theory required her to “prove more than just one, or two, or

eve three instances of inadequate medical care”) Padilla v. City of Chi., No. 06 C 5462, 2011 U.S. Dist.

LEXIS 92476 (N.D. Ill. Aug 18, 2011), (holding that Magistrate Judge committed clear error by

refusing to order the disclosure of five years of City-wide police misconduct reports). Recently,

District Court Judge Seeger overruled the City’s Rule 72 objection that complained about the

Magistrate Judge’s decision ordering the City to produce homicide filed from 1995 through 1998,

observing that although the requests are sweeping both in number of cases and volume of pages, the

“ruling was not out of line within the scope of discovery in similar Monell-related cases in this district

(e.g. Fields and Rivera).” (Ex. E)

        Here, Plaintiff is only seeking two years of additional homicide files beyond what the City

has already been ordered to produce. Compared to the normal course of Monell discovery in major

civil-rights cases, Plaintiff’s request is unusually narrow. See, e.g., Reyes, Gomez, Bouto, Sierra.

        B.       The Requested Area Five Homicide Files Are Relevant to Multiple Monell
                 Theories and Proportional to the Needs of the Case




                                                       10
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 14 of 19 PageID #:1923




         The City will not produce any Area Five homicide files absent a court order, contending that

Plaintiff’s request is overbroad and irrelevant. Homicide files are a fundamental foundation of all of

the Monell theories asserted in this case and other Guevara cases. The Monell theories allege that the

City’s policies and customs corrupted the murder investigations in Area Five and the resulting

criminal prosecutions. The homicide files are the key documents that relate to the Area Five

investigations and reflect the police version of what transpired during those investigations, thus they

are essential to assessing any Monell theory that alleges a systematic defect in homicide investigations.

That alone justifies the production of the homicide files under the liberal discovery standard set out

in Fed. R. Civ. P. 26. Put differently, if the Area Five homicide files were not produced, Plaintiff

would be deprived of virtually all documents in the City’s possession relevant to their Monell claims,

and it would be impossible for the claim to proceed.

        Critically, courts in this District deciding this issue specific to the so-called Guevara cases

agree. Even District Court Judge Seeger who expressed healthy skepticism about the ultimate

relevance and admissibility of unrelated homicide files, concluded that those issues should be tabled

for another day. (Ex. E) In affirming Judge Harjawi’s order, the court wrote, “[t]oday, the issue is

discovery. The Magistrate Judge carefully considered the issue and concluded that the Order struck

the right balance, after considering relevance and proportionality.” Id.

        In contrast to the overwhelming authority that has developed on this issue, the City

contends that Plaintiff must make a greater showing of the relevance of the homicide files to justify

their production. The City attempts to impose a non-existent requirement that Plaintiff must identify

certain evidence through individual discovery before pursuing Monell. No authority supports this

claim, but even if there was, Plaintiff has established a strong nexus between the Area Five homicide

files and the Monell theories in this case:

        1.      Suppression of Evidence



                                                    11
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 15 of 19 PageID #:1924




        One of Plaintiff’s Monell theories alleges systematic suppression of evidence. It is important

to be clear that there are multiple due process Monell theories that relate to the suppression of

evidence, and the Area Five homicide files are relevant to these theories in different respects. For

example, there is the “street files” theory, tried in Rivera and Fields, which holds that the City police

caused the routine suppression of investigative files in homicide cases – regardless of whether any

individual defendant committed investigative misconduct – so that prosecutors and defense

attorneys in the criminal justice system did not receive pertinent investigation information. But in

addition, Plaintiff advances a Monell theory that investigative information was routinely suppressed

because it was not recorded in the homicide files, such that even if the complete file had been turned

over, a due possession violation would result. The Area Five homicide files are relevant to proving

both theories. As Judge Harjani explained in Reyes, the homicide filed can be “(1) examined

themselves and (2) compared to other files concerning the same investigation and prosecution” to

determine whether evidence was suppressed during particular homicide investigation. (Ex. D at 8)

        Specifically, a homicide file on its face will contain evidence probative of whether

investigative materials were disclosed to the criminal justice system. By way of illustration, in Rivera

the homicide file contained a number of GPRs but the investigative file inventory included with the

file reflected the some GPRs created on key dates and logged into the file shortly thereafter had

gone missing. The homicide files can be compared not only to the CCSAO files but also defense

counsel files, and the City’s permanent retention file which reports the official account of a criminal

defendant’s guilt in a homicide case. Again, in Rivera, the jury saw that the materials suppressed in

the homicide file told a much different story about alternative suspects and the sole eyewitness who

identified Mr. Rivera than the official account contained in the permanent retention file.

        Although Plaintiff should not be required at this juncture to prove that evidence was

suppressed in this case to justify Monell discovery, Plaintiff has already demonstrated that evidence



                                                    12
 Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 16 of 19 PageID #:1925




was suppressed in his case. Just by way of example, all investigative conduct related to Francisco

Veras and Efrain Cruz was concealed from defendant at his criminal trial; including but not limited

to evidence that: (1) there were apparently eyewitnesses to the crime who can confirm the identity of

the perpetrator; (2) Veras and Cruz were placed in line-ups and allegedly identified as the offenders:

and (3) physical evidence implicated Veras and Cruz, and (4) Veras and Cruz were fed a story by

Guevara and urged to implicate each other and other parties in a crime they could not have

committed. Indeed, all the investigative activity related to Veras and Cruz tends to impeach Guevara

and his fellow detectives and amounts to exculpatory evidence that was undeniably concealed from

the defense. Whether Veras and Cruz were legitimate suspects (unlikely) or whether Guevara

attempted to first frame them (probable), the result is the same. Plaintiff was materially prejudiced

by the suppression of that investigative conduct.

        Relatedly, it appears that GPRs reflecting Plaintiff’s denials of having any involvement or

knowledge about the shooting were concealed from the defense. Defendant Mingey testified that he

interviewed Plaintiff twice before Plaintiff’s arrest for the Wiley Brothers’ murders on August 22,

1990. Mingey claims that Plaintiff made inculpatory statements but no GPR or report corroborates

this clam. At his deposition, Mingey was insistent that he would have completed a GPR. Plaintiff

concedes that Mingey and Montilla interviewed him twice before his arrest (once on July 15, 1990,

and once on August 1, 1990) but that on both occasions Plaintiff made exculpatory statements,

presented his alibi to the officers, and denied having knowledge about the murders. Mingey’s GPRs

which he swears he authored should reflect Plaintiff’s statements which were exculpatory. Those

GPRs were concealed and never produced to the prosecution or defense counsel.

        Reviewing homicide files for internal inconsistencies and comparing those files to other files,

including the CCSAO’s files, defense counsel’s files, permanent retention files will allow Plaintiff to

show that Area Five detectives routinely and consistent with the de facto policies of the department



                                                    13
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 17 of 19 PageID #:1926




concealed exculpatory evidence from the criminal justice process. The fact that they accomplished

that through different methods is of no moment, since the end result is the suppression of

exculpatory evidence and a Due Process violation.

        C.      Manipulation/Coercion of Witnesses and Fabrication of Evidence

        Another Monell theory raised by Plaintiff is that City of Chicago maintained policies and

practices that involved manipulating or coercing witnesses to falsely implicate defendants in crimes

and/or to make false identifications of defendants. Another way that Area Five detectives routinely

fabricated evidence against suspects was by attributing false oral admissions to the defendant. The

defendants in this case did all of the above in their quest to wrongly prosecute Plaintiff.

        Homicide files can, on their face, reveal evidence of this type of fabrication in various ways.

Plaintiff’s case is a perfect example. Here, Defendants claim that Plaintiff made two oral statements

implicating himself in the murders, the second of which amounted to a confession. Neither of them

were memorialized in any GPR or contemporaneously prepared narrative report. The absence of any

note corroborating the officers’ belated claim of an oral confession a month before Plaintiff’s arrest

leads to the very reasonable inference that the oral statements attributed to Plaintiff were fabricated

after the fact (probably to justify Plaintiff’s illegal arrest). No reasonable jurist would believe that

seasoned detectives and his supervisor would simply fail to memorialize a confession to a double

murder. This example demonstrates how a homicide file on its face can reveal fabricated evidence.

        Similarly, in Serrano v. Guevara, et al, 2017-cv-02869 and Montanez, v. Guevara, et al, 2017-cv-

04560, the homicide file revealed that detective Guevara ran the criminal histories/rap sheets of the

three individuals who were eventually framed for the murder of Rodrigo Vargas in 1993 long before

any evidence suggested their involvement in the crime. The fact that Guevara pulled rap sheets of

three individuals, at the exact same time, before there was a whisper of their involvement in the case

suggests, in and of itself, that detectives intended to fabricate a case against the defendants. Indeed,



                                                     14
    Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 18 of 19 PageID #:1927




the City of Chicago through its counsel Sidley & Austin made the exact same observation in the

memo they prepared.

        Fabricated evidence is also revealed through examination of homicide files when witnesses’

statements documented in police reports are contradicted by other typed police reports officer

notes, or even forensic evidence. 6 This occurred in one of the homicide files produced as part of

Monell discovery in Rivera, in that case, the homicide file contained two versions of the same lineup

report, each one reaching a different conclusion about what happened in the line-up. Deleon v.

Guevara, et. al., 18-cv-01028 at Dkt. 186-10 at 48-49 (discussing the case of Demetrius Johnson)

        Homicide files can also reveal evidence of fabrication through targeted investigation.

Plaintiff’s counsel has reviewed enough homicide files in the course of their collective 50-plus years

careers that some homicide investigations are open and shut; others reflect good police work or a

good break, and others reek. For those latter cases, a few key witnesses often stand out. Talking to

those witnesses as part of an investigation can reveal the suppression of alternative suspects and

other investigative leads, and fabricated police reports omitting the information above and telling a

different story about the witness’s knowledge.

        D.     Coerced Confession.

        Finally, homicide files can be important to developing evidence of a City-wide policy or

custom of coercing confessions. There are a number of suspects and witnesses who, over the years,



6
  Just way of example, in one actual innocence case handled by undersigned counsel (that did not
involve Area Five detectives but rather Area One detectives), the homicide file showed that a
juvenile witness allegedly told investigating detectives that he witnessed the defendants beat the
victim to death with a crowbar. The forensic evidence showed that the victim died of stab wounds
and had not been beaten at all. People v. Selma Butler, 95-CR-33909. This type of inherent
contradiction strongly suggested that the juvenile witness’s statement was not only a lie but was
likely the product of police manipulation or coercion. This example is offered simply to show the
innumerable ways in which homicide files, without comparison to other files, can reveal de facto
practices of the department.


                                                  15
  Case: 1:18-cv-02342 Document #: 166 Filed: 03/26/21 Page 19 of 19 PageID #:1928




have alleged that they were beaten or coerced into confession by Guevara and other Area Five

personnel. Many of them are identified in Plaintiff’s complaint and in their discovery requests. The

City, of course, has not conceded merit of those claims, and in most of those cases the underlying

homicide files are not available to Plaintiffs. But those homicide files will contain arrest reports

indicating when the individual was arrested, and when they gave a statement, corroborating

allegations about the length of an interrogation, the participants in the interrogation, whether the

interrogation was conducted in English or another language, and so on. They will also contain

copies of handwritten confessions. A facial review those documents can reveal forged signatures,

and information the was fed to the suspect. Comparing the confession against other documents in

the file can reveal that certain information contained in the confession had been learned by police

earlier in the investigation, or that nonpublic information learned later contradicts information in the

confession. Plaintiff’s attorneys have encountered numerous such cases. Some confessions stand

out; in those cases, a conversation with the suspect could reveal evidence of abuse and other

coercion.

        In sum, the Area Five homicide files are unquestionably relevant to Plaintiff’s Monell

theories. Indeed, these files are relevant in multiple other cases involving Area Five detectives.

Production of these files is of little burden to the City in light of the fact that the City has already

been ordered to produce the vast majority of files in other Guevara cases.

                                            CONCLUSION

        Plaintiff respectfully requests that the City be ordered to produce Area Five homicide files

between the years 1987 through 1995.

                                                  RESPECTFULLY SUBMITTED:

                                                  /s/ Jennifer Bonjean____




                                                    16
